 

Case 8:19-bk-06103-RCT Doci1 Filed 06/27/19 Page 1of10

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

Middle District of Florida [-|
i : a -
| ’ “SG
Case number (if mown): Chapter you are filing under:
Chapter 7
QO) Chapter 11 ; ve
© Chapter 12 mb ok ee i
QO) Chapter 13 | C3 Check-if this is an
!

—— al amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 4217

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and In jolnt cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and

Debtor 2 to distinguish between them. In Joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in ail of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question,

REEDS eect vousor # (4 70/1

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
° 4. Your full name
Write the name that is on your
government-issued picture Helen -
identification (for example, First name First name
your driver's license or
passport). Middle name Middle name
: Bring your picture Stafford
; identification to your meeting —- Last name Last name
with the trustee. ,
Suffix (Sr. Jr., 1, Suffix (Sr. Jr. I, Wl)
(2. Allother names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
: 3 Only the last 4 digits of
: your Social Security 200K -wx- 4 25 7 5 KKK RRS
number or federat OR OR
Individual Taxpayer
Identification number 9x - we 9x - xe
(iTIN)
Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 1
 

RO Nn Be ATR Sa IT CE PE BT

i
3
4
;
i
4
2

 

PRT A pe RL ag

 

<
i

BSL arene tLe tne

iis RE I RE we TR Wael

Case 8:19-bk-06103-RCT Doci1 Filed 06/27/19 Page 2 of 10

Helen Stafford

Debtor 1

 

First Name Middle Name

Last Name

Case number ti mown]

 

4. Any business names
and Employer

Identification Numbers
; (EIN) you have used in
i the last & years

Include trade names and
doing business as names

About Debtor 1:

J | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

(] fF have not used any business names or EINs.

 

Business name

Business name

 

Business name

Business name

 

EIN EIN
EN ENO

5. Where you live Hf Debtor 2 lives at a different address:
11227 Taft Lane

 

Number Street

 

 

 

Seffner FL 33584
City State ZIP Code
Hillsborough

County

If your mailing address is different from the one
above, fili it in here, Note that the court will send
any notices to you at this mailing address.

 

Number Street

 

 

Number Street

 

 

City State ZIP Code

 

County

lf Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

 

 

 

P.O. Box P.O, Box
City State ZIP Code City State ZIP Cade
' 6 Why you are choosing Check one: Check one:

this district to file for

Ai Over the iast 180 days before filing this petition,

 

 

 

 

LJ Over the fast 180 days before filing this petition,

 

 

 

 

 

bankruptcy | have lived in this district longer than in any thave tived in this district longer than in any
other district. other district.
(] | have another reason. Explain. [3 J have another reason. Explain.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 2
Debtor 7

Tell the Court About Your Bankruptcy Case

7%

Case 8:19-bk-06103-RCT Doc1 Filed 06/27/19 Page 3 of 10

Firat Name

Helen Stafford

Middle Name

Case number {if own)

 

The chapter of the
Bankruptcy Code you
are choosing te flie
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

+1.

cases pending or being
filad by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing

for Bankruptey (Form 2010). Also, go to the top of page 1 and check the appropriate box.

id Chapter 7

L) Chapter 11
C) Chapter 12
U) Chapter 13

CL) | will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. if your attorney is
submitting your payment on your behalf, your attomey may pay with a credit card or check

with a pre-printed address.

id I need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Foe in Installments (Official Form 103A).

() | request that my fee be waived (You may request this option only if you are filing for Chapter 7.

By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to

pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

No
© ves. district Middle when 11/18/2018
MM/ DD/YYYY
District When
MM/ ODS YYYY
District When
MM / DDIYYYY
Wd No
O yes. debtor
District When
MM/DD /YYYY
Debtor
District When
MM /DD/YYYY
No. Go toline 12.

0 Yes. Has your fandiord obtained an eviction judgment against you?

C] No. Go to line 12.

Case number 18-bk-10059

Case number

Case number

Relationship to you

Case number, if known

Relationship to you

Case number, if known

L) Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as

part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy

page 3
Case 8:19-bk-06103-RCT Doci1 Filed 06/27/19 Page 4of 10

Debtor 1 Helen Stafford Casa number (i known)

 

Firet Name Middle Narre Last Name

| pave a: About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor {J No. Go to Part 4.
of any full- or part-time
business? (J Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

. raion. partnership, or Number Syect

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

L) Health Care Business (as defined in 11 U.S.C. § 101(27A))
LJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))

L Commodity Broker (as defined in 11 U.S.C. § 101(6))

UL None of the above

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it
Chapter 11 of the can set appropriate deadiines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
are you a smaif business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1}(B).

debtor?

For a definition of smali

business debtor, see C] No. |am filing under Chapter 11, but }am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

Wi No. tam not filing under Chapter 11.

(0) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any No
property that poses or is ,
alleged to pose a threat Ci Yes. What is the hazard?

 

of Imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Officiat Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
 

Case 8:19-bk-06103-RCT Doc1 Filed 06/27/19 Page 5of 10

Debtor 4 Helen Stafford

First Nama Midcle Name

lease Explain Your Efforts to Receive a Briefing About Credit Counseling

Last Name

Case number (i known)

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
recaive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligibie to file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fae
you paid, and your creditars
can bagin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

7 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, #f any, that you developed with the agency.

(J | received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(2 | certify that 1 asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day tamporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. f you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ 1 am not required to receive a briefing about
credit counseling because of:

°} Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

O Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do sa.

Cl Active duty. jam currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
miction for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

O | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(2 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

LJ | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
Gays after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary walver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed # the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
stil receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may he dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maximum of 15
days.

C) 1am not required to receive a briefing about
credit counseling because of:

(J Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disabitity causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to de so.

CJ Active duty. | am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Patition for Individuals Filing for Bankruptcy page 5
Case 8:19-bk-06103-RCT Doci1 Filed 06/27/19 Page 6 of 10

Helen Stafford

First Name: Middle Name

Gebtor 1

Casa number (i known)
Last Name

| Port 6: EU These Questions for Reporting Purposes

16, What kind of debts do
you have?

16a. Are your debts primarity consumer debts? Consumer debts are defined in 11 U.S.C. § 104(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

LI No. Go to line 16b.
2 Yes. Go to line 17.

18b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

2 No. Go to line 16c.
CJ Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 77

Do you estimate that after
any exempt property is

QI No.

4 Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

lam not filing under Chapter 7. Ga to line 18.

 

 

excluded and Wi No
administrative expenses
are pald that funds will be O ves
available for distribution
to unsecured creditors?
18. How many creditorsdo (] 1-49 LJ +,000-5,000 Q) 25,001-50,000
you estimate that you CO 50-99 © 5,001-10,000 Q 50,001-100,000
owe? O) 100-199 CQ 10,001-25,000 C1 More than 100,000
Q) 200-999
49, How much do you LI $0-$50,000 [1 $4 ,000,004-$10 milion LI $500,000,001-$1 bition

estimate your assets to
be worth?

CI $1,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion
(J More than $50 billion

Cd $10,000,001-$50 million
(2 $59,000,001-$100 million
© $100,000,001-$500 million

©) $50,001-$100,000
4 $100,001-$500,000
E) $500,001-$1 million

 

20. How much do you
estimate your liabilities
to be?

aw

1) $500,000,001-$1 billion

C2 $1,000,000,001-$10 biltion
(4 $10,000,000,001-$50 billion
LJ More than $50 billion

LJ $0-$50,000

Q $50,001-$100,000
@ $100,001-$500,000
£) $500,001-$1 million

L) $1,000,601-$10 million

(1 $10,000,001-$50 million
L} $50,000,001-$100 million
LJ $100,000,001-$500 million

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
correct.

if | have chosen to file under Chapter 7, | am aware that ] may proceed, if eligible, under Chapter 7, 11,12, or 13
of tite 14, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attomey represents me and | did not pay or agree to pay somecne who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

{request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result | in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. 8§ 382, 1

 
 
 

 

Signature of Debtor 1

Executed “Ge g Oe ( ¢?

Signature of Debtor 2

Executed on

MM/ DD /Y¥YYY

 

Official Form 10

 

aia

Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
Case 8:19-bk-06103-RCT Doc1 Filed 06/27/19 Page 7 of 10

Debtor 1 Helen Stafford Case number (i known)

First Name Middle Narre Last Name

 

 

 

 

 

She is AE RAS TS RA Ot el Ai ‘ i

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debdtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice raquired by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

need to file this page.

For your attorney, if you are
represented by one

XNA Date

Signature of Attomey for Debtor MM of) hOUBD OUI YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

Payee <e, a7 ae TOMEI ea

 

 

 

 

Official Form 101 Voluntary Patition for Individuats Filing for Bankruptcy page 7
 

Case 8:19-bk-06103-RCT Doci1 Filed 06/27/19 Page 8 of 10

 

 

 

 

Debtor 1 Helen Stafford Case number (i known),

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themseives successfully. Because bankruptcy has fong-term financial and fegai

consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
finm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may tose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. if you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge cari
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud Is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-terrn financial and legal
consequences?

L] No

id Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

2 no

id Yes

Did you pay or agree to pay someone who is not an attorney to help you fil out your bankruptcy forms?
J No

J Yes. Name of Person :
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

Sy signing here, | acknowledge that | understand the risks involved in filing without an attomey. !
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attommey may cause me to lose my rights or property if 1 do not properly handle the case.

—*tih Log; x

 

 

 

 

 

 

Signature of Debtor 1 “~~ Signature of Debtor 2
—en bRL7LO/P Date
MM/DD /YYYY MM/ DD /YYYY
onan —eontact PHONE Ee We P 7 YS: / “SS Xe LO Contact phone
Cell phone Cell phone
Email address Email address

 

 

 

 

ae i z % RES

  

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page &
Case 8:19-bk-06103-RCT Doc1

Mailing Matrix for Helen Stafford

Caliber Home Loans, Inc.
1525 S Belt Line Road
Coppell, TX 75019

FHFA Office of Inspector General
400 7® Street, SW
Washington, DC 20024

Federal National Mortgage Association
c/o Choice Legal Group, P.A.

P.O. Box 9908

Ft. Lauderdale, FL 33310-0908

Federal National Mortgage Association
3900 Wisconsin Avenue NW
Washington, DC 20016-2892

Federal Home Loan Mortgage Corp
8200 Jones Branch Drive
McLean, VA 22102

First Franklin Financial Corp.,
an Op. Sub. Of MLB&T Co.
c/o Security Connections

595 University Blvd, Dept 2150
Idaho Falls, ID 83401

First Franklin Financial Corp.,
an Op. Sub. Of MLB&T Co.
2150 North First Street

San Jose, CA 95131

Merrill Lynch B & T Co (Cayman) Ltd
150 N College St.
Charlotte, NC 28255

Filed 06/27/19

Mortgage Electronic Registration Systems, Inc. (MERS)

Corporate Headquarters
1818 Library Street Suite 300
Reston, VA 20190

Residential Credit Solutions, Inc
4500 Mercantile Plaza Drive, Ste 311
Fort Worth, TX 76137

Page 9 of 10

 

  

 

SRT IEE TU here RE YE TTT On me ECR ERED MEN
:
Case 8:19-bk-06103-RCT Doc1_ Filed 06/27/19

Seterus, Inc.
P. O. Box 1077
Hartford, CT 06143-1077

Seterus, Inc.
14523 SW Millikan Way, Ste 200
Beaverton, OR 97005

U.S, Bank Trust, N.A., As Trustee for LSF11
c/o Padgett Law Group

6267 Old Water Oak Road, Suite 203
Tallahassee, FL 32312-3858

U.S. Bank Trust, N.A. RA for
LSF11 Master Participation Trust
300 East Delaware Ave, 8" Floor
Wilmington, DE 19809

Page 10 of 10

 

 
